FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 19, 2022

                                     No. 04-21-00372-CV

                              EAGLE ROCK TIMBER, INC.,
                                      Appellant

                                              v.

               ROCK HARD RENTAL, LLC and Solid Rock Crushing, LLC,
                                 Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18992B
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due June 22, 2022. No further extension will be granted absent extenuating
circumstances.

                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court